Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
	Amend the title to read: IMAGE FORMING APPARATUS CAPABLE OF SUPPRESSING IMAGE DEFECTS CAUSED BY PAPER DUST

Specification
In paragraph [0003], line 4, change “an image defects” to --- image defects ---.
In paragraph [0004], line 1, change “drum” to --- photosensitive drum ---.
In paragraph [0006], line 7, change “roller and a diameter of the cleaning roller is greater than the diameter of the development” to --- roller and the diameter of the transfer roller is greater than a diameter of the cleaning ---.
In paragraph [0015], line 2, change “and the” to --- and a ---.
In paragraph [0026], lines 3 and 4, after “transfer paper” insert --- 17 ---.
In paragraph [0045], line 3, after “main body” insert --- M ---.
In paragraph [0045], line 5, after “development unit” insert --- 5 ---.
In paragraph [0052], line 2, change “transfer roller 6” to --- development roller 6 ---.

Abstract
	In the abstract, lines 5-7, change “wherein the diameter of the transfer roller is greater than the diameter of the development roller and the diameter of the cleaning roller is greater than the diameter of the development roller” to --- wherein a diameter of the transfer roller is greater than a diameter of the development roller and the diameter of the transfer roller is greater than a diameter of the cleaning roller ---.

Claims
	Claim 1, line 9, change “and a diameter” to --- and the diameter ---.
	Claim 1, line 9, change “than the diameter” to --- than a diameter ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-4 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a photosensitive drum; a development roller configured to supply developer to the photosensitive drum; a transfer roller configured to transfer a developer image formed on the photosensitive drum to a recording material; and a cleaning roller being in contact with the photosensitive drum, configured to clean a part of the recording material adhered to the photosensitive drum, wherein a diameter of the transfer roller is greater than a diameter of the development roller and the diameter of the transfer roller is greater than a diameter of the cleaning roller.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishimura (US 6,650,850 B2) discloses an image forming apparatus in which a diameter of a transfer roller is greater than a diameter of cleaning roller.
Toda et al (US 11,209,768 B2) is the parent application of the current application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
August 1, 2022